Case: 4:16-cr-00014-CAB Doc #: 188 Filed: 08/18/20 1 of 2. PageID #: 1268




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 4:16CR14-004
                                              )
   Plaintiff,                                 )
                                              )
  v.                                          )   Judge Christopher A. Boyko
                                              )
TYRELL HOLLIS,                                )
                                              )
   Defendant.                                 )   ORDER




        This matter was before the Court on August 14, 2020, for a hearing on the

Government’s request for revocation of Defendant Tyrell Hollis’s supervised release via

video conference. The Defendant was present and represented by Attorney James

Campbell. The United States was represented by Assistant United States Attorney

Vanessa Healy. The Probation Office was represented by Joseph Perez.

        A Supervised Release Violation hearing was held by Magistrate Judge Carmen H.

Henderson on August 10, 2020, at which time the Defendant admitted to the new law

violation. The Government moved to dismiss the remaining three violations of failure to

attend cognitive behavioral therapy, failure to be present for random drug tests and

unauthorized use of drugs. The Magistrate Judge issued a Report and Recommendation

on the same date. The Court adopts the Magistrate Judge’s Report and

Recommendation, finds Defendant in violation and revokes supervised release.
Case: 4:16-cr-00014-CAB Doc #: 188 Filed: 08/18/20 2 of 2. PageID #: 1269




      The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of

fifteen months, with six months consecutive to his sentence in the Mahoning County Court

case. Upon release from imprisonment, the Defendant shall be placed on supervised

release for a term of two years. All previously ordered conditions remain in effect. The

Defendant shall be considered for placement in the Court’s Reentry Program.

       Defendant is remanded to custody.

       IT IS SO ORDERED.

                              s/ Christopher A. Boyko
                              CHRISTOPHER A. BOYKO
                              SENIOR UNITED STATES DISTRICT JUDGE


DATED: August 18, 2020

Court Reporter: Sue Trischan; Time: 30 minutes
